Citation Nr: 1315882	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  11-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 7, 2013 and in excess of 20 percent from February 7, 2013 for spinal stenosis with degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1961.  Thereafter, he had periods of inactive duty training and active duty for training as a member of the Naval Reserves between 1979 to 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and February 2013 of the Regional Office (RO) of the Department of Veterans Affairs (VA).  Service connection for spinal stenosis with degenerative joint disease of the lumbar spine and a 10 percent rating was assigned from March 20, 2006.  A February 2013 rating decision assigned a 20 percent rating to the lumbar spine disability from February 7, 2013.  

A May 2011 rating decision granted service connection for left lumbar radiculopathy and assigned a 10 percent rating from July 7, 2010.  

In June 2012, the Veteran testified before a Veterans Law Judge seated at the RO.  A written transcript of this hearing has been added to the claims file.  

In January 2013, the Board remanded the issue on appeal to obtain outstanding treatment records identified by the Veteran and to provide the Veteran with a VA examination of the service-connected lumbar spine disability.  

A review of the Virtual VA paperless claims processing system revealed that treatment records dated from 2006 to December 2013 were associated with the Virtual VA file in January 2013.  A supplemental statement of the case was issued in February 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 imposes a duty upon VA to seek relevant treatment records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  

The Board finds that additional development is necessary before a decision can be made on the merits.  In statements dated in March 2013 and April 2013, the Veteran's representative identified Dr. Sandra Escandon, a neurologist who provided medical treatment for the Veteran's lumbar spine disability.  In March 2013, the Veteran submitted a release that identified records for Dr. Thomas Lozowski and the Veteran indicated that he received treatment from Dr. Lozowski from August 2009 to present.  
 
The Board finds that the RO should request the necessary releases from the Veteran and attempt to obtain and associate with the claims folder copies of the treatment records from Dr. Thomas Lozowski dated from August 2009 to present and the treatment records from Dr. Sandra Escandon.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining any necessary releases from the Veteran, take appropriate steps to obtain copies of the treatment records from Dr. Thomas Lozowski dated from August 2009 to present and the treatment records from Dr. Sandra Escandon relating to medical attention for the service-connected lumbar spine disability.  

If no records are available, documentation stating such should be incorporated into the claims file.  

2.  After completing all indicated development, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive  Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



